
	
		II
		112th CONGRESS
		1st Session
		S. 1501
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Heller (for himself,
			 Mr. Rubio, Mr.
			 Vitter, Mr. Lee,
			 Ms. Ayotte, Mr.
			 Paul, Mr. Boozman, and
			 Mr. Johnson of Wisconsin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require the Joint Select Committee on Deficit
		  Reduction to conduct the business of the Committee in a manner that is open to
		  the public.
	
	
		1.TransparencySection 401(b)(5) of the Budget Control Act
			 of 2011 is amended—
			(1)in subparagraph
			 (E)—
				(A)in clause (ii),
			 by inserting and make the agenda available to the public after
			 meeting; and
				(B)by adding at the
			 end the following:
					
						(iii)Open
				meetings
							(I)In
				generalExcept as provided in subclause (II), each meeting,
				including a quorum of members, of the joint committee shall be—
								(aa)made open to the
				public; and
								(bb)made available
				for television coverage.
								(II)ExceptionThe
				joint committee may conduct a closed meeting for the purpose of discussing
				classified information.
							;
				and
				(2)in subparagraph
			 (F)(ii), by adding at the end the following:
				
					(III)Open
				hearings
						(aa)In
				generalExcept as provided in item (bb), any hearing conducted by
				the joint committee shall be—
							(AA)made open to the
				public; and
							(BB)made available
				for television coverage.
							(bb)ExceptionThe
				joint committee may conduct a closed hearing for the purpose of discussing
				classified
				information.
						.
			
